          Case 1:19-cv-01288-NONE-EPG Document 18 Filed 10/21/20 Page 1 of 3



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10
     JASON ERPINAR,                                    No. 1:19-cv-01288-NONE-EPG (PC)
11
                   Plaintiff,                          ORDER AFFORDING PLAINTIFF ONE
12                                                     FINAL OPPORTUNITY TO EITHER
           v.                                          AMEND OR NOTIFY THE COURT THAT
13                                                     HE WISHES TO PROCEED ON THE
     SANTOS, et al.,                                   CLAIM FOUND TO BE COGNIZABLE
14
                   Defendants.                         (Doc. No. 16)
15
16
17          Jason Erpinar (“plaintiff”) is a state prisoner proceeding pro se and in forma pauperis
18   with this civil rights action filed pursuant to 42 U.S.C. § 1983. The matter was referred to a
19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20          On April 10, 2020, the assigned magistrate judge screened the complaint and found that
21   certain claims were insufficiently pled, but that one claim was pled with sufficient specificity to
22   proceed, namely that the John Doe “tower officer” at California Correctional Institute,
23   Tehachapi failed to protect plaintiff from assault by opening plaintiff’s cell to allow inmates
24   into his cell and then closing the cell door to permit those inmates to assault plaintiff. (Doc.
25   No. 10 at 5–6.) Plaintiff was given the option of amending to attempt to cure the insufficient
26   claims or proceeding only on the claim found to be cognizable in the screening order. (Id. at 7–
27   8.) Plaintiff was afforded thirty (30) days within which to amend or notify the court that he
28   wished to proceed; he was warned that failure to comply with that deadline might result in

                                                      1
          Case 1:19-cv-01288-NONE-EPG Document 18 Filed 10/21/20 Page 2 of 3



 1   dismissal. (Id. at 8–9.)
 2           Plaintiff was granted two extensions of time based upon his desire to show his
 3   complaint to an attorney; the last these extensions issued June 11, 2020 and gave plaintiff an
 4   additional thirty days to comply with the court’s prior order. (Doc No. 14.) Plaintiff failed to
 5   respond by that deadline. On August 28, 2020, the magistrate judge entered findings and
 6   recommendations, recommending that “[t]his case be dismissed, without prejudice, because of
 7   Plaintiff’s failure to comply with a court order and to prosecute this case,” and that “[t]he Clerk
 8   of Court be directed to close this case.” (Doc. No. 16 at 3.)
 9           Plaintiff filed objections to those findings and recommendations on September 11,
10   2020. (Doc. No. 17.) In his objections plaintiff explains that he has not moved his case
11   forward because he “has not been able to retain legal counsel” in part because of COVID-19
12   visitation restrictions at his current place of incarceration. (Id.) Plaintiff’s filing suggests that
13   he is still considering attempting to amend his complaint but wishes to wait secure counsel
14   before doing so. (Id.)
15           The magistrate judge has recommended that the entire complaint, including the
16   previously found cognizable, be dismissed without prejudice due to plaintiff’s continued failure
17   to follow the court’s instructions regarding filing an amendment or notifying the court that he
18   wishes to proceed on his cognizable claim. (Doc. No. 16.) The court would be justified in
19   adopting this recommendation in full, as it is well-reasoned and supported by valid authority.
20   However, the claim already found to be cognizable in this case contains a serious allegation.
21   Moreover, it appears to the court that plaintiff still does not fully comprehend the court’s
22   instructions. Accordingly, the court will elect to afford plaintiff one final opportunity to move
23   his case forward.
24           Plaintiff shall have thirty days from the date of this order to either file an amended
25   complaint1 or file a brief notice indicating that he wishes to proceed on his claim against
26
27   1
       Plaintiff has shown himself capable of pursuing his claims without counsel. Therefore, the
28   court will not delay this case any longer to facilitate plaintiff’s search for counsel which may
     proceed as he prosecutes this action on his own behalf.
                                                       2
          Case 1:19-cv-01288-NONE-EPG Document 18 Filed 10/21/20 Page 3 of 3



 1   the John Doe “tower officer” that has been screened and found to be cognizable.
 2   Plaintiff’s failure to respond with an amended complaint or notice will result in dismissal
 3   of this entire action without prejudice. Further requests for extensions of time will not be
 4   considered by the court.
 5          The court will hold the pending findings and recommendations in abeyance (i.e., the
 6   court will not rule on the findings and recommendations) until the expiration of the deadline set
 7   forth above.
 8
     IT IS SO ORDERED.
 9
10      Dated:      October 21, 2020
                                                         UNITED STATES DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     3
